Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims

This action is in reply to the amendment filed on 09/12/2022.
Claims 1, 16 and 29 have been amended.
Claims 37-40 have been added.
Claims 34 and 36 have been canceled.
Claims 1-33, 35 and 37-40 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 09/12/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-36 rejection under 35 USC § 101:
Applicant argues that “the features of amended claim 1 amount to significantly more than the abstract idea alleged in the Office Action. For example, the first/second requests, first response, search results, and additional processing and data structures (e.g., the query advertisement record) recited in amended claim 1 clearly provide a technical practical application that is more than the alleged abstract idea alleged in the Office Action (page 2/6)”.
Examiner disagrees.  The recitation of: the first/second requests, first response, search results, and additional processing and data structures (e.g., the query advertisement record) recited in amended claim 1 DO NOT provide a technical practical application that is more than the alleged abstract idea.  The first/second requests, first response, search results, and additional processing and data structures (e.g., the query advertisement record) recited in amended claim 1 does not comprise the improvement of the computer.  
Amended claim 1 fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Also, the use of computer (i.e. the first/second requests, first response, search results, and additional processing and data structures (e.g., the query advertisement record)) does not comprise the improvement of the computer. Here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-33, 35 and 37-40 under 35 U.S.C. § 101 is maintained.
Applicant argues that “ claim 1 is directed to features that improve user devices and search/advertisement systems including one or more computing devices. For example, the query advertisements may provide advertisers with a route to promote their business and/or drive traffic to their application, while also conveniently providing users with relevant search queries. The query advertisements, which may be displayed before/during entry of a user's search query, may attract a user's attention as early as possible in the search interface and increase the chances of a user engaging with an advertisement. Applicant submits that claims 1-33 and 35 are patentable under 35 U.S.C. § 101 for at least the above reasons (page 2/6)”.
Examiner disagrees.   the query advertisements may provide advertisers with a route to promote their business and/or drive traffic to their application, while also conveniently providing users with relevant search queries. The query advertisements, which may be displayed before/during entry of a user's search query, may attract a user's attention as early as possible in the search interface and increase the chances of a user engaging with an advertisement   fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Also, the use of computer (i.e. user devices and search/advertisement systems including one or more computing devices)) does not comprise the improvement of the computer. Here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (the query advertisements may provide advertisers with a route to promote their business and/or drive traffic to their application, while also conveniently providing users with relevant search queries. The query advertisements, which may be displayed before/during entry of a user's search query, may attract a user's attention as early as possible in the search interface and increase the chances of a user engaging with an advertisement) and not in the operations of any additional elements or technology. 
Therefore, the claim rejection of claims 1-33, 35 and 37-40 under 35 U.S.C. § 101 is maintained.

With regard to claims 1-36 rejection under 35 USC § 103 (a):
Applicant’s arguments are considered, but they are moot based on the new ground of rejection (s).

Claim Rejections - 35 USC § 101







9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.








10.	Claims 1-33, 35 and 37-40 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
In this case, claim(s) 1-15, 31,33 and 37-38 are directed to a method; Claims 16-30, 32, 35 and 39-40 device (i.e. an apparatus). 
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 1, as exemplary, recites  “receiving, search request,; generating, one or more organic suggested search queries based on the partial search query; selecting, a query advertisement record based on the search query, wherein the query advertisement record includes an advertised search query and a bid price associated with the advertised search query,  and wherein the bid price is for actions associated with the advertised search query; sending, a first response to the user device, wherein the first response includes the advertised search query and the one or more organic suggested search queries, and wherein the advertised search query and the one or more organic suggested search queries; receiving, a second request includes the advertised search query selected; generating, search results based on the advertised search query included in the second request, wherein the search results include display data for rendering the search results, and sending, the search results to the user device”.
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because recites the following additional elements: “computing device, an interface, user’s device, search engine, links to application pages” ,  is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements “computing device, an interface, search engine, links to application pages” amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. Same analysis is applied here to independent claim 16.
The dependent claims 5, 10, 14,20, 25, 29, 31-32, 38 and 40 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. The claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1,16. 
The dependent claims 2-10, 11-15,  17-19, 21-24, 26-28,30, 33, 35, 37, 39 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more.  Claims 2-10, 11-15,  17-19, 21-24, 26-28,30, 33, 35, 37, 39 recites additional elements of “user device, a computing device”. These elements amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A- Prong 2 and Step 2B. The claim further narrows the 16. 
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-33, 35, 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gabrilovich et al, US Pub No: 2010/0161605 A1 in view of Liu, US Pub No: 2011/0295682.

Claims 1, 14-16 and 29-30:
Gabrilovich discloses :
selecting, at the computing device, a query advertisement record based on the partial search query, wherein the query advertisement record includes an advertised search query and a bid price associated with the advertised search query, wherein the advertised search query includes text configured to be rendered in the search interface as an advertised user-selectable search term that executes a search in response to user selection, and wherein the bid price is for actions associated with the advertised search query (see at least paragraphs 9-10, paragraph 10 ( a contractor advertising his services on the Internet might be willing to pay a small amount of money when his ads are clicked from general queries such as home remodeling, but higher amounts if the ads are clicked from more focused queries such as hardwood doors or laminate flooring. Most often, ads are shown for queries that are expressly listed among the bid phrases for the ad, thus resulting in an exact match (i.e., identity) between the query and the bid phrase) ;

Gabrilovich does not specifically disclose, but Liu however discloses: 
receiving, at a computing device, a first request from a user device, wherein the first request includes a partial search query sent from the user device while a user is typing a search query into a search interface on the user device (see at least paragraph 41 (or optimization purposes, it makes sense to dynamically, or upon receipt of a search query, determine the page layout that best responds to the search query;
generating, at the computing device, one or more organic suggested search queries based on the partial search query (see at least paragraphs 18-20, 24, paragraph 18 ( system and methods for display of both sponsored and organic search results on a search results page. More particularly, the system and methods relate to optimizing delivery of the sponsored search results in additional columns in varying relative positions with respect to the organic  search results depending on a level of commerciality of a search query. As discussed above, advertisers may use search engine optimization (SEO) techniques to improve the ranking of their listings within organic (or non-paid) search results, and thus avoid the need to bid on and pay for top-listed sponsored search results. Additionally, to maximize the user experience in searching, the sponsored north advertisement positions may be excluded from the search results page to allow the same number of organic search results to be seen at a first glance);
 sending, from the computing device, a first response (i.e. organic list) to the user device, wherein the first response includes the advertised search query and the one or more organic suggested search queries, and wherein the advertised search query and the one or more organic suggested search queries are configured to be rendered in the search interface ( see at least paragraphs 25, 30, paragraph  25 (The search query submitted by the user in a search box 146 of the search results page 112 embodies the user's intent, and is the main trigger for selecting ads to display from the ad database 124, which are then listed as sponsored advertisements 108 (east), 112 (north). Additionally, ads may be delivered based on user search behavior, or based on an analysis of the organic search results 104);
receiving, at the computing device, a second request (i.e. sponsor link)  sent in response to user selection of the advertised search query in the search interface, wherein the second Serial No. 17/073,627Page 2 of 19request  includes the advertised search query selected by the user in the search interface (see at least paragraph 18 (the system and methods relate to optimizing delivery of the sponsored search results in additional columns in varying relative positions with respect to the organic search results depending on a level of commerciality of a search query. As discussed above, advertisers may use search engine optimization (SEO) techniques to improve the ranking of their listings within organic (or non-paid) search results, and thus avoid the need to bid on and pay for top-listed sponsored search results. Additionally, to maximize the user experience in searching, the sponsored north advertisement positions may be excluded from the search results page to allow the same number of  organic search results to be seen at a first glance. The overall number of sponsored advertisements on the first page, however, may still be increased by adding at least an additional column of sponsored advertisements);
generating, at a computing device, search results based on the advertised search query included in the second request, wherein the search results include display data for rendering the search results in a search engine results page, and wherein the search results include links that are configured to access application pages (see at least paragraphs 40-41 and claim 1, claim 1 (receiving the search query from a user by the search engine; and delivering, by the search engine to a browser of a user in response to the search query, a plurality of sponsored search results in at least two columns and a plurality of organic search results in at least a third column of one or more search results pages, where a layout of the at least three columns depends on the degree of commerciality of the search query; where the degree to which the search query is commercial is based on an analysis of one or more of the organic search results associated with advertisers that also bid on search terms related to the search query); and 
sending, from the computing device, the search results to the user device (see at least claim 1 (optimizing the relative positions of sponsored and organic search results on a search results page displayed to a user);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of Gabrilovich estimating bid amount of search term (s) of sponsor advertisement  and  delivering sponsored advertisement alongside organic advertisements of search result pages to a user with the teaching of Liu including the teaching of optimizing the relative positions of sponsored and organic search results on a search results page displayed to a user, including calculating, by a search engine, a degree of commerciality of a search query; receiving the search query from a user by the search engine with the motivation of improving the volume and quality of traffic to a web site from search engines via natural ("organic" or "algorithmic") search results as taught by Liu over that of Gabrilovich. 

Claims 2 and 17:
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich further discloses: 
wherein a first request includes geolocation data that indicates a current geolocation of the user device, and wherein the method further comprises selecting the query advertisement record based on the geolocation data (see at least paragraph 51 (Landing pages 232 of this type result from dynamically-generated search results on the advertiser's website. This is a situation where the advertiser 336 uses the original web search query as a search query within its site, and displays the results as the ad's landing page 232. For example, given a query " California Zinfandel," an online wine store would return a landing page 232 similar to FIG. 6, dynamically displaying search results for the word "Zinfandel);

Claims 3 and 18:
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich further discloses: 
determining, at the computing device, whether a specific application is installed on the user device; and selecting the query advertisement record based on whether the specific application is installed on the user device (see at least paragraph 30 (The search query submitted by the user in a search box 146 of the search result page 112 embodies the user's intent, and is the main trigger for selecting ads to display from the ad database 124. Once the search result page 112 is presented, a user becomes a "buyer" in two stages. The first stage is clickthrough and the second stage is conversion);

  Claims 4 and 19:
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich further discloses:
selecting the query advertisement record based on application usage data for the user device  (see at least paragraphs 32-33,  68 ( conversion may be defined as a visit where the user 344 performs the desired action, which can take many different forms ranging from further browsing, user registration, to product sales. For a given landing page URL of a given ad campaign, conversion rate is the percentage of visitors that took the desired action, e.g., the ratio between the number of conversions and number of clicks associated with the landing page 232); 

Claims 5 and 20:
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich does not specifically disclose, but Liu however discloses:
estimating a monetary value for the advertised search query; and 
selecting the query advertisement record from a plurality of additional query advertisement records based on the estimated monetary value of the advertised search query;
See at least paragraphs 33, 35,  paragraph 33 ( the actual computation of the total number of purchased positions is more complex than straight-forward addition; but, using the historical and current bidding data, the commercial engine 166 may make a good estimation of the total number of purchased positions. This analysis, to some degree, estimates the commerciality of the search term because a highly commercial search term will require more positions in the sponsored search results 108 based on higher advertiser demand to turn a profit based on exposure in those positions);

Claims 6 and 21:
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich does not specifically disclose, but Liu however discloses:
estimating a monetary value for a potential event that occurs after selection of the advertised search query on the user device; and 
selecting the query advertisement record from a plurality of additional query advertisement records based on the estimated monetary value;
See at least paragraphs 33-35, paraphrase 35 ( a commercial site usually also bids on search terms in addition to SEO efforts, and thus creates sponsored search results 108. In such a case, it may be sufficient to consider each organic search result 104 from advertisers 157 that also own positions in the sponsored search results 108. This analysis may be broadened to include advertisers 157 that are also bidding on search terms related to the current search query. Again, this data may be obtained from the advertiser and/or bid logs databases 224, 226. Otherwise, the landing page or the landing site may be examined to determine if it is commercial as discussed above. The commercial engine 166 need only examine the organic search results 104 in the first one or two resulting pages of a search query to make a commerciality estimate, and do so for the terms that have a high number of bidders. A commercial score may then be assigned the search query based on how many of the organic search results are considered "commercial." The commercial score may be returned as a percentage of the organic search results analyzed that are considered commercial);

Claims 7 and 22:
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich further discloses:
wherein the potential event includes displaying an advertisement in the search results on the user device (see at least paragraphs 33-35; paragraph 33( a term receives one million searches in an average day. A bidder bids $0.50 per click with the maximum daily spend amount budgeted at $300. If the bidder gets an average 0.3 % click-through rate (CTR) at a certain position, the bidder can expect 3 clicks for every 1000 searches. The number of searches to max out the daily spending is (300/0.5) /0.003=200,000. Therefore, the bidder only purchased a fifth (1/5) of the position. In actuality, the CTR depends on the position the link appears in the page, and the bidder may also specify the time of the day and the geographic coverage of an advertisement 108. Therefore, the actual computation of the total number of purchased positions is more complex than straight-forward addition; but, using the historical and current bidding data, the commercial engine 166 may make a good estimation of the total number of purchased positions. This analysis, to some degree, estimates the commerciality of the search term because a highly commercial search term will require more positions in the sponsored search results 108 based on higher advertiser demand to turn a profit based on exposure in those positions); claim 1 (optimizing the relative positions of sponsored and organic search results on a search results page displayed to a user);

Claims 8 and 23:
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich further discloses:
wherein the potential event includes an event for an application that occurs after selection of one of the search results on the user device (see at least the paragraphs 33-35; paragraph 34 (The commercial engine 166 may also determine a ratio of commercial organic search results to total organic search results 104 returned in response to the search query to determine a commercial score of the search query, which also  estimates a level of commerciality. A degree of commerciality of an organic search result 104 may be determined through analysis of its landing page for commercially-related content. Such content may include offers for sale, promotional language, a shopping cart or means of purchasing or requesting for purchase goods or services advertised on the landing page);
 
Claims 9 and 24:
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich further discloses:
wherein the potential event includes at least one of installing the application on the user device and performing an action in the application (see at least the paragraphs 33-35; paragraph 34 (The commercial engine 166 may also determine a ratio of commercial organic search results to total organic search results 104 returned in response to the search query to determine a commercial score of the search query, which also estimates a level of commerciality. A degree of commerciality of an organic search result 104 may be determined through analysis of its landing page for commercially-related content. Such content may include offers for sale, promotional language, a shopping cart or means of purchasing or requesting for purchase goods or services advertised on the landing page);

Claims 10 and 25:
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich further discloses:
wherein the advertised search query includes an application name and a search operator that limit the search results to search results associated with the application name (see at least the paragraph 80 (homepage 500 is the dominating class used for the most frequent queries, and its usage gradually drops down as we move towards less frequent queries (FIG. 8A). Intuitively, the most frequent queries are more likely to be navigational queries or informational queries on popular brand names. Indeed, the 100 most frequent queries in this opt-in dataset were examined, in which 43 of them were found to be brand names without any specific model indicators (e.g., Nokia). In contrast, the less frequent queries, when they did include a brand name, tended to also include specific model information (e.g., 2009 Chevrolet Malibu);

Claims 11 and 26:
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich further discloses:
wherein the query advertisement record includes metadata that specifies an application, wherein the first response to the user device includes the metadata, wherein the second request includes the metadata, and wherein generating the search results comprises generating the search results using the metadata as an application filter that limits search results to search results associated with the application (see at least paragraph 80 (homepage 500 is the dominating class used for the most frequent queries, and its usage gradually drops down as we move towards less frequent queries (FIG. 8A). Intuitively, the most frequent queries are more likely to be navigational queries or informational queries on popular brand names. Indeed, the 100 most frequent queries in this opt-in dataset were examined, in which 43 of them were found to be brand names without any specific model indicators (e.g., Nokia). In contrast, the less frequent queries, when they did include a brand name, tended to also include specific model information (e.g., 2009 Chevrolet Malibu);

Claims 12 and 27:
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich further discloses:
wherein the query advertisement record includes metadata that specifies an application, wherein the first response to the user device includes the metadata, wherein the second request includes the metadata, wherein the metadata is configured to launch a search page for the application on the user device, and wherein the metadata is configured to insert the advertised search query into the search page for the application (see at least (see at least paragraph 80 (homepage 500 is the dominating class used for the most frequent queries, and its usage gradually drops down as we move towards less frequent queries (FIG. 8A). Intuitively, the most frequent queries are more likely to be navigational queries or informational queries on popular brand names. Indeed, the 100 most frequent queries in this opt-in dataset were examined, in which 43 of them were found to be brand names without any specific model indicators (e.g., Nokia). In contrast, the less frequent queries, when they did include a brand name, tended to also include specific model information (e.g., 2009 Chevrolet Malibu);

Claims 13 and 28:
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich further discloses:
wherein the advertised search query includes an advertisement indicator for rendering on the user device, and wherein the advertisement indicator indicates to the user that the advertised search query is an advertisement (see at least paragraph 29 (FIG. 1 is a block diagram of an exemplary system 100 that delivers sponsored advertisements 104 alongside algorithmic (or organic) advertisements 108 to search result pages 112 by a search web/ad server 120,  Sponsored advertisements will be the focus herein, although the embodiments disclosed may be applied to the organic advertisements 108, or to advertisements displayed on the search results page 112 reached by a web browser 134 of a user (or searcher);

Claims 31 and 32:
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich further discloses:
receiving a prior request that includes a prior partial search query that is an initial portion of the partial search query; and sending a prior advertised search query in response to receiving the prior request (see at least claim 1 (whether to retain or to change classification of the landing page to be associated with the one or more query based on relative average conversion rates of advertisements on a plurality of previously-classified landing pages when associated with the characteristics of the one or more query );

Claims 33 and 35:
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich further discloses:
wherein the actions associated with the advertised search query include at least one of rendering the advertised search query in the search interface, receiving user selection of the advertised search query in the search interface, and the user performing an action on the user device after selection of the advertised search query (see at least see at least paragraph 7 (the desired eventual outcome is for the user to perform a transaction on the advertised website, e.g., purchase a product or service being advertised. Therefore, evaluation methodology may be based on measuring conversion rate, which is the fraction of users who performed the advertised transaction among those who merely clicked on the advertisement);
  
Claims 37, 39
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich does not specifically disclose, but  Liu however discloses:
prior to receiving a first request, providing an advertiser interface to a plurality of advertiser devices associated with a plurality of different advertisers; and generating the first query advertisement record and the plurality of additional query advertisement records based on input received from the plurality of advertiser devices (see at least paragraphs 28-29 (The communication interface 218 may communicate over the network 130 with the communication interface 178 of the search engine 120 and with the advertisers 157 or other entities being managed by the advertiser management server 150);  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of Gabrilovich estimating bid amount of search term (s) of sponsor advertisement  and  delivering sponsored advertisement alongside organic advertisements of search result pages to a user with the teaching of Liu including the teaching of optimizing the relative positions of sponsored and organic search results on a search results page displayed to a user, including calculating, by a search engine, a degree of commerciality of a search query; receiving the search query from a user by the search engine with the motivation of improving the volume and quality of traffic to a web site from search engines via natural ("organic" or "algorithmic") search results as taught by Liu over that of Gabrilovich. 


Claims 38 and 40:
The combination of Gabrilovich/Liu discloses the limitations as shown above.
Gabrilovich further discloses:
wherein the advertised search query and the one or more organic suggested search queries are configured to be rendered together in a drop-down portion of a search bar included in the search interface (see at least paragraph 80, fig 5-6  with the associated text (homepage 500 is the dominating class used for the most frequent queries, and its usage gradually drops down as we move towards less frequent queries (FIG. 8A));

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Hancock, US Pub No: 2007/0244872 A1, teaches Brand Name database establishing method for Brand search Ecosystem.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682